



COURT OF APPEAL FOR ONTARIO

CITATION:
Amaral v. Kennedy, 2012
    ONCA 517

DATE: 20120726

DOCKET: M41377 (M41182)

Simmons, Juriansz and Epstein JJ.A.

BETWEEN

Arnaldo Amaral

Applicant

(Appellant/Responding Party)

and

Angela Kennedy
and Barbara Poplawski

Respondents

(Respondent in Appeal/Moving Party)

Maureen L. Whelton and Colin P. Stevenson, for the
    moving party

Peter R. Jervis, for the responding party

Heard: July 20, 2012

On a motion to quash the motion for leave to appeal from
    the order of the Divisional Court (Aston, MacKinnon and Moore JJ.), dated March
    5, 2012.

ENDORSEMENT

[1]

The moving party requests an order quashing a
    motion for leave to appeal from a decision of the Divisional Court. The
    Divisional Court set aside an order finding that the responding party violated
    the
Municipal Conflicts of Interest Act,
R.S.O. 1990, c. M50, and dismissed the moving party's application under that
    Act.

[2]

The issue of whether a right of appeal to this
    court exists from the decision of the Divisional Court is governed by the
Municipal
    Conflicts of Interest Act
and not the
Courts
    of Justice Act
, R.S.O. 1990, c. C43: s. 15 of the
Municipal
    Conflicts of Interest Act
. See also
Ruffolo v.
    Jackson,
[2010] O.J. No. 2840, at para. 14.

[3]

Section 11(2) of the
Municipal
    Conflicts of Interest Act
provides that, on an appeal
    from any order made under s. 10 of the
Municipal Conflicts of
    Interest Act
, "[t]he Divisional Court may give any
    judgment that ought to have been pronounced,
in which case its decision is
    final
(emphasis added)".

[4]

Given s. 15, this court's decision in
Ruffolo
    v. Jackson
and the clear language of s. 11(2) of the
Municipal
    Conflicts of Interest Act
, we conclude that there is no
    right of appeal to this court from the Divisional Court's decision. The motion
    for leave to appeal is therefore quashed.

[5]

Costs of the motion are to the moving party on a partial indemnity scale
    fixed in the amount of $3,000.00 inclusive of disbursements and applicable
    taxes.


